Citation Nr: 1311711	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  10-45 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the thoracolumbar spine.  

2.  Entitlement to service connection for residuals of a neck injury. 

3.  Entitlement to service connection for shin splints.

4.  Entitlement to service connection for a bilateral knee disorder.  


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from September 1973 to September 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that an August 2010 rating decision denied entitlement to a total disability rating based on individual unemployability (TDIU).  Thereafter, the Veteran entered a notice of disagreement as to such denial in October 2010 and a statement of the case was issued in August 2011.  However, the Veteran did not submit a timely substantive appeal.  Therefore, such issue is not properly before the Board.

The Board further observes that additional VA treatment records dated in March 2011 and August 2011 were associated with the claims file after the issuance of the October 2010 statement of the case.  There is no indication that the Veteran waived RO consideration of such evidence.  38 C.F.R. § 20.1304(c) (2012).  However, as his claims are being remanded, the RO will have an opportunity to review all the newly obtained documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand. 

The Virtual VA paperless claims processing system does not contain additional evidence relevant to this appeal. 

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

As relevant to all service connection claims, the Board finds that a remand is necessary in order to obtain potentially outstanding service treatment records.  In this regard, the Veteran served as a U.S. Marine with a tour of duty in Southwestern England.  In statements in September 2009 and March 2010, the Veteran reported that he was examined and treated by British medical personnel while stationed at a U.S. Naval Weapons Facility located at Royal Air Force (RAF) Base, St. Mawgan, Cornwall.  In this regard, the Board notes that the Veteran's service treatment records appear to be complete as they contain enlistment and discharge physical examinations and periodic outpatient treatment by U.S. clinicians, including while he was stationed at RAF St. Mawgan.  Although referral for treatment at a more capable British clinic or hospital may have occurred, the record shows that an initial entry was routinely made in the U.S. treatment records prior to a referral.  The records are silent for a referral or follow up for any of the claimed disorders.  Moreover, upon return to duty in the United States, the Veteran told a military clinician in July 1976 that no orthopedic care was available at his station in England.  Nevertheless, as the Veteran has alleged that additional service treatment records may be available, a request to the National Personnel Record Center (NPRC) or any appropriate source for any separate records of care at the British military facility is necessary to fully exercise VA's duty to assist the Veteran in obtaining identified records of medical care.  

Additionally, in a September 2009 statement, the Veteran reported that he underwent left knee surgery at a VA medical facility in Clarksburg, West Virginia, and a referral to the VA facility in Parkersburg, West Virginia, and that his physician told him that the left knee disorder was caused by shin splints incurred in service.  In April 2010, a VA clinician noted the Veteran reported the surgery occurred in the 1980's.  Additionally, the record reflects that the most recent VA treatment records contained in the claims file are dated in August 2011.  Therefore, a remand is necessary to obtain such outstanding VA treatment records. 

Regarding the claim for residuals of a neck injury, the Veteran reported that a fellow Marine jumped or landed on his shoulders during confidence course training in boot camp.  Service treatment records contain an entry with an illegible date that briefly refers to back strain but are otherwise silent for any neck injuries while the Veteran was in boot camp.  The Veteran was examined in July 1976 for residuals of the incident that the Veteran reported occurred two years earlier.  The examiner identified symptoms as associated only with the lower thoracic spine.  The Veteran submitted evidence of chiropractic treatment from 1997 to 2008 for both the cervical and thoracolumbar spine, and a VA examiner in May 2009 diagnosed mild degenerative changes of the cervical spine.  In this case, there is post-service evidence of a disorder of the cervical spine, credible medical and lay evidence of an event in boot camp generally associated with the spine, and the Veteran's lay suggestion of a causative relationship.  Therefore, the low threshold for an examination of the cervical spine has been met, and a medical opinion is necessary to decide the claim. 

Regarding the claim for an increased initial or staged rating for the thoracolumbar spine, the most recent examination was in May 2009, nearly four years ago.  In August and October 2010, the Veteran reported that his lower back symptoms had become more severe and caused him to be unemployable.  Because the Veteran reported more severe symptoms since the last old examination, a current examination is necessary to determine the status of the disability for rating purposes.   In this regard, when a Veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). 



Accordingly, the case is REMANDED for the following action:

1.  Request from NPRC or any appropriate source any records pertaining to the Veteran's treatment at the British military facility at RAF St. Mawgan, Cornwall, dated from September 1973 to September 1976 that were filed separate from the Veteran's service treatment records.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Obtain all VA treatment records from the Clarksburg and Parkersburg, West Virginia, VA facilities dated in the 1980's pertaining to all of the Veteran's left knee surgery, and from August 2011 pertaining to all of his claimed disorders.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After obtaining any outstanding treatment records, schedule the Veteran for a VA orthopedic examination for the cervical and thoracolumbar spine.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

(A)  Request that the examiner perform a comprehensive examination of the cervical spine.  All indicated tests, including x-rays, should be conducted.  Request that the examiner provide a diagnosis of any current cervical spine disorder and provide an opinion whether the disorder had its onset in, or is otherwise related to, the Veteran's military service, to include the boot camp confidence course event or any other aspect of active duty service.  

(B)  Request that the examiner determine the current nature and severity of his service-connected thoracolumbar spine disability, including any associated neurological manifestations.  The examiner must note whether the Veteran's service-connected lumbar spine disability is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The examiner must specifically indicate whether the Veteran has bowel or bladder impairment, erectile dysfunction, and/or bilateral lower extremity radiculopathy or neuropathy as a result of his back disability.  The examiner must note whether the Veteran has intervertebral disc syndrome and if so, note whether IVDS results in incapacitating episodes and the duration of the episodes over the past 12 months.  The examiner should address the impact such disability has on the Veteran's employability.


The examiner must provide a rationale for any opinion offered.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include all evidence obtained since the issuance of the October 2010 statement of the case.  If the claims remain denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

